Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 11/1/22.  The claims are not amended.  Claim 21 is added.  Claims 1-21 are pending.
Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is vague and indefinite because it’s not clear what is intended.  The claim depends from claim 1 and recites a first shell and second shell. It is unclear how the shells are different from the first and second shell portions of claim 1.   The limitation of “ the second shell is configured to be dissolved or melted into the heated liquid” is vague and indefinite.  The claim only recites the second shell being dissolved or melted.  However, the second shell is attached to the first shell.  It is unclear what is intended with the first shell with regard to being dissolved or melted.
The new rejection is necessitated by amendment.
Claim Rejections - 35 USC § 103
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fackrell ( 2010/0297304) in view Peterson ( 3620769) and Klene ( 2012/0321750), the product “ Small chocolate Christmas Snowman” , the recipe for “ chocolate snowman truffles” and the “ Chocolate cup recipe”.
For claim 1, Fackrell discloses a food product comprising a shell comprising multiple ingredients including cocoa powder, separate thickening composition such as solid inclusion dispersed within the beverage base or otherwise co-located within the shell and flavoring.  The shell is configured to be dissolved or melted into a heated liquid to release the multiple ingredients to form a heated beverage.  It is obvious the cocoa mix is dissolved in order to form the beverage.  For claims 3,10,17, the shell portion is a chocolate.  For claim 8, Fackrell discloses a method comprising the steps of providing an edible shell, providing a beverage base, providing a thickening composition and sealing the beverage base within the shell. The shell comprising multiple ingredients including cocoa powder, separate thickening composition such as solid inclusion dispersed within the beverage base or otherwise co-located within the shell and flavoring.  The shell is configured to be dissolved or melted into a heated liquid to release the multiple ingredients to form a heated beverage.  It is obvious the cocoa mix is dissolved in order to form the beverage.  For claim 15, Fackrell discloses a method comprising obtaining a food product comprising a shell comprising multiple ingredients including cocoa powder, separate thickening composition such as solid inclusion dispersed within the beverage base or otherwise co-located within the shell and flavoring.  Dissolving the  shell  into a heated liquid to release the multiple ingredients to form a heated beverage.  It is obvious the cocoa mix is dissolved in order to form the beverage.  Fackrell discloses the edible shell may be any convenient shape; for example, it may be tubular, disc-shape, spherical etc.. ( see paragraphs 0012-0032,0056,0058,0060,0062,0067)
Fackrell does not disclose ingredient including marshmallows and forming first and second shell portions having decorative feature disposed on the surface that is configured to be release and the second shell portion does not include a decorative feature and solid base to which the shell is attached by bonding agent and the base and bonding agent configured to be dissolved as in claims 1,8,15, the portions as in claims 3,10,17, attaching by agent as in claims 4-5,11-12,18-19,21 and the shape as in claims 2,6,7,14,9,13,16 and 20.
Klene discloses confectionery products comprising outer chocolate shell resembling an Easter egg and inner filling material comprising marshmallow confection.  The shell is made of two molded components carefully joined after the second confection is placed inside the two halves.  The two sides of the shell are melted and welded to each other. ( see paragraphs 0032,0035,0042,0038,0102,0103)
Peterson discloses a marshmallow composition containing thickener such as gelatin, albumin or agar.  ( see col. 1 lines 55-60)
The product “ small chocolate Christmas Snowman” show a chocolate snowman that is decorated with dark, milk and colored chocolate.  The snowman has decorative features such as eyes, nose, hat, scarf and buttons made out of chocolate.
The recipe for “ Chocolate snowman truffles”  teaches to make chocolate snowman by joining separate portions of chocolate balls.  The snowman is decorated with hat but no arm or buttons.
The chocolate cup recipe teaches to make cup and plate out of chocolate.  The cup is placed on the chocolate plate.
Fackrell discloses ingredients such as thickening composition and flavoring are included within the shell.  It would have been obvious to add the marshmallow composition as taught in Peterson as the thickening composition which can also serve as flavoring because hot cocoa is known to be flavored with marshmallows.  Fackrell discloses the shell may be of any convenient shape.  It would have been obvious to one skilled in the art to form the shape of Easter egg by forming two separate portions which are then melted and welded to each other as taught in Klene when desiring a Easter egg shape.  Fackrell also discloses the shape can be a sphere which is a ball.  It would have been obvious to join the multiple spheres to form a snowman as taught in the recipe for chocolate snowman truffles and the product Christmas snowman.  The variation would have been an obvious matter of design choice.  As to the decorative features, the product Christmas Snowman shows external decorative features made of chocolate.  It would have been obvious to one skilled in the art to attach such features when wanting to change the look of the product.  While the product shows decorative features on both parts of the snowman, it would have been an obvious matter of choice to omit the feature on one shell depending on the design wanted for the product.  For instance, the  buttons and the scarf can be removed if a different look is wanted.  Changing the look of a snowman is not unknown in the art.  For instance, the recipe for “ Chocolate snowman truffles” teaches to decorate by adding only hat and nose.  The variation would have been and obvious matter of choice.  Since the external decorative features are made of chocolate, it is obvious the chocolate will melt and dissolve when the shell is melted into heated liquid.  It would have been obvious to put the chocolate figure such as egg or snowman on a base such as the plate shown in the chocolate cup recipe when desiring to obtain different configuration for the product.  Chocolate are known to come in different shapes and configuration as shown in the prior art.  There are the egg shape, snowman, cup, plate etc.. Making the chocolate in various configuration would have been an obvious matter of choice.  Chocolate is known to melt and cause binding.  It would have been obvious to one skilled in the art to bind the shell to the base plate by using melted chocolate when desiring to obtain a secure adhesion to the chocolate configuration to the base plate.  Such variation would have been obvious to one skilled in the art.  Chocolate is known to melt by heat.  Thus, when the base plate is made of chocolate and cause to bind with the shell by melted chocolate, it is obvious the base plate and bonding agent will be configured to melted or dissolved in heated liquid.
Response to Arguments
Applicant's arguments filed 11/1/22 have been fully considered but they are not persuasive. 
In the response, applicant argues that the rejection over a combination of six different references is improper because it addresses individual differences between the cited references and the claims rather than considering each claim as a whole.  This argument is not persuasive. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).   Applicant does not address why the references are improper.  There is no limit on the number of references that can be used in a rejection.  The necessity of number of references depends on the limitations in the claims.  The references are used to show the features in the claims.  A rejection would require the picking and choosing of references as they are required to teach the limitations in the claims.  Thus, it is unclear why applicant deems the use of the references as being improper.  Applicant further argues none of the references discloses or suggests a solid base to which a shell is attached by an edible bonding agent where the base is configured to be dissolved or melted.  The examiner respectfully disagrees. The chocolate cup recipe teaches to make cup and plate out of chocolate.  The cup is placed on the chocolate plate.  Chocolate is known to be used as a base for another food product.  Chocolate is also known to be melted when heated.  Fackrell teaches an edible shell made of chocolate that melts in heated beverage.  Chocolate is also known to be adhesive since it can melt and become solid again depending on the temperature. The recipe for the chocolate snowman truffle teaches to attach the different portions using chocolate.  To form the Fackrell product into a snowman that is attached to a base would have been readily apparent to one skilled in the art in view of the teachings of the different recipes.  One would have been motivated to do so when desiring to obtain different configuration and design.  Applicant argues that each of the secondary references does not teach base or shell configured to be dissolved or melted into a heated liquid.  The reason for using each of the secondary references is explained in the rejection.  Applicant argues against the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Fackrell simply discloses a beverage capsule that can be added to hot water.  There is no obvious motivation in the cited references for modifying such a beverage capsule to include a support base when the beverage capsule is going to be melted in hot water.  This argument is not persuasive.  Fackrell discloses a capsule made of chocolate shell and the shell can be of any convenient shape including tubular, disc-shape, spherical etc..  It is known in the art and shown in the various recipes in the rejection that chocolate confectionery can be into various shapes and sizes.  To form the Fackrell product into different shape such as a snowman figure standing on base would have been within the skill of one in the art in view of the teaching of the different recipes.  The motivation to do so would have been the desire to obtain different configuration for appearance purpose or for playful purpose.  For instance, it would have been obvious to form a snowman during the winter season or an egg during a spring season.  If the beverage capsule is intended to be consumed in heated beverage, such consumption would still be present when the capsule is formed in a different configuration.  The look of the product doesn’t change how the product is intended to be consumed.  Applicant argues the rejection is based on hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the knowledge is clearly in the prior art.  Applicant is combining a known product with a known configuration without demonstrating any unexpected result or criticality.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
November 8, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793